[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO CONSOLIDATE
The court finds that:
These two cases are factually similar and legally connected.
Evidence of prior sex offenses committed with persons other than the prosecuting witness is admissible to show a common design or plan where the prior offenses are not too remote in time; are similar to the offense charged and are committed upon persons similar to the prosecuting witness.
In these cases there is a common scheme — to abuse young girls sexually; the offenses are not remote in time and they are similar in the following respects:
The victims are young girls; the alleged abuse occurred at the defendant's home; there were threats against each victim, i.e., victim #1, the defendant would force her to go to math class and double the times she has to go into the bedroom and with victim #2, the threat of shooting her; type of sex, i.e., anal sex with victim #1 and with victim #2, the attempt to have sex with her from behind. CT Page 11864
For the above reasons, the motion to consolidate is granted.
/s/ Damiani, J. DAMIANI